Title: James Madison to Arthur S. Brockenbrough, 21 June 1828
From: Madison, James
To: Brockenbrough, Arthur S.


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                June 21. 1828
                            
                        
                          
                        I have recd. yours of the 17th. communicating your obliging views for the accomodation of the Visitors at
                            their meeting next month. As there will be two vacant Pavillions, it may be as well that both be used on the occasion, as
                            more convenient, especially for a full board as may be expected. But I willingly leave the whole arrangement to your own
                            discretion, with such suggestions as may be received from Genl. Cocke. With friendly respects
                        
                        
                            
                                James Madison
                            
                        
                    